TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00218-CV



                  Texas Waste Systems, Inc., a Texas Corporation, Appellant

                                                  v.

            The State of Texas; The City of San Antonio, Texas; The San Antonio
               Advanced Transportation District; and The Transit Authority
                              of San Antonio, Texas, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GV-08-002336, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed with this Court a joint motion to vacate and remand, informing

the Court that they have agreed that the trial court’s default judgment should be vacated and this case

should be remanded to the trial court for further proceedings. Accordingly, we grant the joint

motion, set aside the trial court’s judgment without regard to the merits, and remand the case to the

trial court for further proceedings. See Tex. R. App. P. 42.1(a)(2)(B).




                                               __________________________________________

                                               Jan P. Patterson, Justice
Before Chief Justice Jones, Justices Patterson and Waldrop

Vacated and Remanded

Filed: May 22, 2009




                                               2